AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 15th day of May, 2013, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the “Fund Accounting Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Villere Funds and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend a series of the Trust to add theVillere Equity Fund and amend the fees; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit O to the Fund Accounting Agreement is hereby superseded and replaced with Amended Exhibit O attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By:/s/ Elaine E. Richards By: /s/ Michael R. McVoy Name:Elaine E. Richards Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit O to the PMP Fund Accounting Servicing Agreement Name of Series Date Added Villere Balanced Fund Villere Equity Fund On or after May 31, 2013 FUND ACCOUNTING SERVICES FEE SCHEDULE at May, 2013 Villere Funds Annual fee based upon assets per fund* ¨ [ ] basis point on the balance ¨ Minimum annual fee:$[ ] per fund Multiple Classes Each class is an additional [ ]% of the charge of the initial class. Multiple Manager Funds Additional base fee: $[ ] per manager/sub-advisor per fund Fees are billed monthly. *Subject to CPI increase, Milwaukee MSA. Conversion and extraordinary services quoted separately NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing, corporate action, and factor services: · $[ ]Domestic and Canadian Equities · $[ ]Options · $[ ]Corp/Gov/Agency Bonds · $[ ]CMOs · $[ ]International Equities · $[ ]International Bonds · $[ ]Municipal Bonds · $[ ]Money Market Instruments · $[ ] /fund/month - Mutual Fund Pricing · $[ ] /Foreign Equity Security/Month for Corporate Action Service · [ ]/Domestic Equity Security/Month for Corporate Action Service · $[ ] /month Manual Security Pricing (>10/day) · Factor Services (BondBuyer) · $[ ] /CMO/month · $[ ]/Mortgage Backed/month · $[ ] /month Minimum Per Fund Group Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit O. ST. DENIS J. VILLERE & CO., LLC Name: /s/ George V. Young Title: Date: 2
